Citation Nr: 0920033	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for right shoulder, status post surgical repair of labral 
tear and arthritis debridement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for status post surgical 
repair of labral tear and arthritis debridement right 
shoulder with a 10 percent evaluation, effective February 15, 
2005.

In a January 2006 rating decision, the RO increased the 
Veteran's status post surgical repair of labral tear and 
arthritis debridement right shoulder rating to 20 percent, 
with an effective date of February 15, 2005.  Since this 
increase for status post surgical repair of labral tear and 
arthritis debridement right shoulder did not constitute a 
full grant of the benefits sought, and the Veteran has not 
contended otherwise, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Additionally, because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -- a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran testified before the undersigned in February 2009 
and a transcript has been incorporated into the record.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder (dominant) 
status post surgical repair of labral tear and arthritis 
debridement was characterized by a limitation of motion to 
shoulder level, some decrease in active and passive range of 
motion, accompanied by pain, but with no evidence of nonunion 
and/or loose movement of the clavicle or scapula, moderate 
deformity of the humerus, or ankylosis of the scapulohumeral 
articulation prior to April 10, 2008.

2.  The Veteran's service-connected right shoulder (dominant) 
status post surgical repair of labral tear and arthritis 
debridement was characterized by range of motion of the right 
arm to 30 degrees, sufficiently midway between side and 
shoulder level, during a treatment examination on April 10, 
2008, though there remained no evidence of nonunion and/or 
loose movement of the clavicle or scapula, moderate deformity 
of the humerus, or ankylosis of the scapulohumeral 
articulation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right shoulder, status post surgical repair of labral 
tear and arthritis debridement, have not been met prior to 
April 10, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5200, 5201, 5202, 5203 (2008).

2.  Effective April 10, 2008, the Veteran's service-connected 
right shoulder, status post surgical repair of labral tear 
and arthritis debridement, has met the criteria for an 
evaluation of 30 percent and no higher.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As noted above, this appeal arose from a disagreement as to 
the initial disability evaluation that was assigned for 
status post surgical repair of labral tear and arthritis 
debridement, right shoulder.  When assessing the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-27.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Analysis

The Veteran's service treatment records show that he is right 
hand dominant and that he separated his shoulder in August 
1990 and was discharged in October 1992.  The diagnosis was 
Grade III right acromioclavicular (AC) separation.

In a private September 2004 MRI study after a history of 
shoulder pain, the Veteran's right shoulder was found to have 
moderately advanced changes at the AC joint and mild 
impingement on the supraspinatus muscle belly near its 
musculotendinous junction.  In October 2004 the Veteran had 
private right shoulder surgery, specifically arthroscopic 
subacromial decompression and arthroscopic labral repair.  A 
November 2004 private follow-up examination noted the Veteran 
was still sore, particularly with overhead activities.  

In an April VA treatment entry, the Veteran complained about 
his right shoulder reporting pain when his arm was raised 
above his head, though no pain in backward or forward 
direction.  He reported no swelling or sensory loss.  

In June 2005 the Veteran was afforded a VA joints 
examination.  The examiner noted the claims file was reviewed 
and noted the October surgery for labral tear and arthritic 
debridement.  The Veteran was right-handed.  Upon objective 
examination the examiner noted no deformity, no giving way, 
and no stability.  The Veteran answered in the affirmative to 
pain and weakness in the right shoulder.  During range of 
motion testing, flexion was 0 to 165 degrees, with pain 
beginning at 150.  There was limitation of motion due to pain 
on repetitive use, resulting in flexion to 90 degrees.  
Abduction was to 170 degrees, with pain beginning at 150, and 
again limitation of motion upon repetition, to 90 degrees.  
Right shoulder external rotation was to 85 degrees, with 
limitation of motion upon repetition, to 60 degrees.  
Internal rotation was measured to 70 degrees, again with 
limitation of motion upon repetition to 40 degrees.  The 
examiner noted no recurrent shoulder dislocations.  The 
examiner described the general joint condition as crepitus, 
painful movement.  The other significant physical finding was 
marked tenderness at night with pressure on the AC.  
Regarding the general occupational effect, the examiner noted 
decreased manual dexterity, problems with lifting and 
carrying, difficulty reaching, and decreased strength in the 
upper extremity, which resulted in the Veteran having to be 
assigned different duties.  There was also a severe effect on 
his participation in sports. 

In October 2006, the Veteran was afforded another VA joint 
examination.  The examiner noted a review of the claims file 
and that on appeal was a 20 percent evaluation.  The examiner 
noted no deformity, giving way, instability, or weakness, 
though there was pain and stiffness.  The examiner also noted 
no episodes of dislocation or subluxation, locking, or 
effusion.  During range of motion tests, flexion was to 140 
degrees, with pain beginning at 110 degrees and limitation of 
motion upon repetition, to 50 degrees.  Abduction was to 160 
degrees, with pain beginning at 140 degrees and limitation 
upon repetition, to 125 degrees.  External rotation of the 
right shoulder was to 90 degrees with no limitation on 
repetitive use.  Internal rotation was to 80 degrees, again 
with no limitation upon repetition.  This examiner noted loss 
of a part of a bone, specifically the tip of the right 
clavicle.  The examiner also found no recurrent shoulder 
dislocations, no inflammatory arthritis and no joint 
ankylosis.  The impression from the x-ray study was reported 
as mild degenerative changes of the inferior acetabulum, and 
evidence of prior clavicle resection for decompression.  This 
examiner repeated the same effects on occupation as was noted 
in the 2005 VA examination.      

The October 2006 x-ray study in the record before the Board 
reported the glenohumeral joint appeared normal and there was 
normal rotation of the humeral head.  The distal clavicle was 
high and had a somewhat irregular contour that was consistent 
with prior injury.

In June 2007 the Veteran obtained an annual examination at 
the VA medical facility.  The entry recorded his subjective 
complaint that the right shoulder hurt sometimes, in addition 
to other disorders.

In April 2008 the Veteran sought VA treatment during an 
unscheduled visit.  He complained about right shoulder pain, 
so much so that he could not play basketball because it hurt 
all the time.  The examiner observed 30 degree abduction.   
The Veteran reported the bone hurt on the shoulder, though 
the examiner observed backward movement was "OK" and 
raising the hand above the head hurt.      

In his testimony before the Board in February 2009 the 
Veteran reported that at his work he had to ask other 
employees to move heavy objects for him, some duties were 
reassigned, and he missed about 3 to 4 days in 12 months due 
to the pain.  See Transcript.  

At the outset, the Board notes that, under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor (non-dominant) upper extremities for 
rating purposes.  In the instant case, the Veteran's right 
shoulder has the distinction of being considered the major 
upper extremity, as the Veteran is right handed.  See June 
2005 VA Examination. 

Pursuant to applicable law and regulation, the Veteran's 
service-connected right shoulder disability has been rated 
under Diagnostic Code 5010-5201.  A review of the record 
reveals that the Veteran's disability picture is synonymous 
with the criteria set forth in those provisions and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Diagnostic Code 5010 provides that arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated according to limitation of motion for 
the joint or joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008). 

Regarding limitation of motion of the arm, a 20 percent 
evaluation is warranted where there is a limitation of 
(major) arm motion at shoulder level; a 30 percent evaluation 
is warranted where there is a limitation of major arm motion 
to midway between the side and shoulder level; and a 40 
percent evaluation requiring demonstrated evidence of a 
limitation of (major) arm motion to 25 degrees from the side.  
38 C.F.R. § 4.71a and Part 4, Code 5201 (2008).

The normal range of motion of the shoulder is flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

A 10 percent evaluation is warranted where there is evidence 
of malunion of the (minor) clavicle or scapula, or nonunion 
without loose movement.  A 20 percent evaluation, under those 
same laws and regulations, requires demonstrated evidence of 
nonunion of the clavicle or scapula, with accompanying loose 
movement, or, in the alternative, dislocation of the clavicle 
or scapula.  38 C.F.R. § 4.71a and Part 4, Code 5203 (2008).

A 30 percent evaluation would, similarly, be indicated where 
there was evidence of malunion of the humerus, with moderate 
and/or marked deformity, or frequent or infrequent episodes 
of recurrent dislocation of the humerus at the scapulohumeral 
joint, with guarding of movement only at the shoulder level, 
or of all arm movements.  38 C.F.R. § 4.71a and Part 4, Code 
5202 (2008).

A 30 percent evaluation is warranted where there is evidence 
of favorable ankylosis of the scapulohumeral articulation, 
with abduction to 60 degrees, where the veteran was able to 
reach both her mouth and head.  38 C.F.R. § 4.71a and Part 4, 
Code 5200 (2008).

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent prior to the April 
10, 2008 VA treatment entry.  Before April 10, 2008, the 
Veteran's right shoulder disability was manifested by 
complaints of pain with decreasing ranges of motion, though 
no medical evidence placed the range worse than shoulder 
level.  Additionally, there was no evidence of ankylosis, or 
other impairment of the humerous.  See 2006 VA examination 
report.  Given the findings associated with the Veteran's 
right shoulder at that time, even when considering his 
complaints of pain, the criteria for the assignment of an 
initial evaluation in excess of 20 percent are not met.  See 
4.71a, Diagnostic Codes 5010, 5200, 5201, 5202, 5203 (2008).

However, after resolving all doubt in the Veteran's favor, 
when considering the Veteran's complaints of constant pain, 
interference with work duties, and the April 10, 2008 VA 
treatment examiner's findings of a limitation of right arm 
motion (abduction) to 30 degrees, the Board finds an 
evaluation of 30 percent and no greater is warranted on the 
date of examination.  See 38 C.F.R. § 3.400 (2008).  

The Board has considered whether an increased rating may be 
available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or painful motion under 38 C.F.R. § 4.59.  However, 
while there is evidence of functional loss due to painful 
motion, the currently assigned 30 percent rating after April 
10, 2008 adequately compensates the Veteran for the level of 
impairment demonstrated given the absence of a large 
quantifiable diminution in range of motion.  As noted above, 
even with the Veteran's complaints of pain, his limitation of 
motion still does not meet the criteria for higher ratings 
under DCs 5201 and 5202.  Therefore, an increased rating is 
not warranted in this regard. 

Although there is impairment of the clavicle, the Board notes 
that the maximum rating percentage allowable under Diagnostic 
Code 5203 is 20 percent.  Thus, the assignment of a higher 
rating in this regard is prohibited.  The Board also points 
out that there is no evidence of ankylosis of scapulohumeral 
articulation or impairment of the humerus.  As such, 
Diagnostic Codes 5200 and 5202 are, likewise, not applicable 
for evaluating the Veteran's service-connected right shoulder 
disability.

It is noted that in Fenderson, the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  The Board finds that a "staged 
rating" is appropriate in this case.  The sole evidence of a 
distinct time period where the service-connected disability 
exhibits symptoms that would warrant a different rating, as 
discussed above, is the period after the April 10, 2008 
examination.

The Veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 30 
percent evaluation for his right shoulder disability, the 
objective clinical findings simply do not support his 
assertions.  The evidence shows that the Veteran is 
appropriately rated under Diagnostic Code 5010-5201, and that 
the criteria for a higher or a separate rating under any 
other DC have not been met, prior to the VA treatment 
examination of April 10, 2008.  The appeal for that matter is 
denied.  Thereafter, the Veteran's service-connected right 
shoulder warrants a 30 percent evaluation, and so the appeal 
is granted only to that extent. 

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of motion is 
clearly accounted for in the 20 percent evaluation which 
compensates for limitations of movement to shoulder level 
prior to April 2008, and then 30 percent evaluation 
thereafter.  The Board finds the Diagnostic Code adequately 
addresses the Veteran's symptoms.  The Veteran has not 
claimed hospitalization or marked interference with 
employment other than 3 to 4 days within 12 months because of 
his right shoulder disability.  As such, the diagnostic code 
for the Veteran's service-connected disability adequately 
describes the current disability levels and symptomatology 
and, therefore, a referral for an extraschedular rating is 
not warranted.



Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  Notice as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in July 2006 
and the Veteran's claim was readjudicated in the supplemental 
statement of the case in November 2006.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Neither the Veteran nor his representative has 
raised such argument.  Shinseki v. Sanders, 173 L.Ed.2d 532, 
556 U.S. ---- (April 21, 2009).  Additionally, the Veteran 
was notified that his claim was awarded with an effective 
date of February 15, 2005, the date of his claim, and a 10 
percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations in June 2005 and October 2006, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board. 

The Board notes that in response to the Veteran's August 2008 
statement, in which he referred to his "current doctor" in 
Abilene, Texas, the RO in December 2008 mailed to the Veteran 
a VA Form 21-4142 for the Veteran to complete and sign so 
that the RO may obtain his current treatment records.  The 
record contains no response from the Veteran to this letter.  
The Board also notes that during the February 2009 hearing 
the Veteran stated he had only received outpatient treatment 
at the facility in Abilene.  See Transcript, page 8.  A 
February 2009 waiver of RO consideration, signed by the 
Veteran's representative, is in the record adjacent to VA 
outpatient records from VA Big Spring medical system, 
Abilene, bearing entries dated from 2006 to 2009.  The Board 
finds that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for right shoulder status post surgical repair of labral tear 
and arthritis debridement, before April 10, 2008 is denied.

Entitlement to an evaluation of 30 percent and no higher for 
right shoulder status post surgical repair of labral tear and 
arthritis debridement effective April 10, 2008 is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


